Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15, 17-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rioux (US 20160317221), cited in IDS.
Regarding claim 1, Rioux discloses An irrigation balloon catheter comprising: a tubular body 17 sized to traverse vasculature of a patient (Figs. 1, 2A, section 0037, The tissue ablation devices of the present disclosure generally include a probe including a shaft having a proximal end and a distal end, wherein the applicator head is positioned at the distal end); an irrigation balloon 204 comprising pores 210 therethrough (section 0043, The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass 
Concerning claim 2, Rioux discloses the irrigation balloon being affixed to the inner balloon at first and second balloon ends, the first inflated shape being circularly symmetrical about the longitudinal axis from the first balloon end to the second balloon 
With respect to claim 3, Rioux discloses the pores 210 defining one or more planes perpendicular to the longitudinal axis, and the second inflated shape comprising a circular cross section in each of the one or more planes (Figs. 4-6)
Concerning claim 4, Rioux discloses the irrigation lumen 24b and inflation lumen 24a being isolated from each other (Fig. 5, section 0042-0043, the applicator head includes an inner balloon coupled to a first fluid source via a first fluid line and configured to inflate into an expanded configuration in response to the delivery of fluid (e.g., saline). The outer balloon may be coupled to a second fluid source (or the first fluid source) via a second fluid line).
Regarding claim 5, Rioux discloses the irrigation balloon comprising a non-compliant membrane (section 0038, the applicator head may include a self-expanding mesh-like conductive element), and the inner balloon comprising a compliant membrane (section 0009, the inner balloon wall may include a plurality of bumps, ridges, or other features arranged on an outer surface thereof configured to maintain separation between the outer surface of the inner balloon wall and the interior surface of the outer balloon wall, thereby ensuring the chamber is maintained).
With respect to claim 6, Rioux discloses the pores 210 being sized to allow saline solution to pass therethrough (section 0043, The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass therethrough, or weep, from the outer balloon).

Regarding claim 8, Rioux discloses the inner balloon comprising a fluid impermeable membrane (Fig. 6, section 0047, a first fluid may be delivered to a lumen of the inner balloon, so as to inflate the inner balloon into an expanded configuration, at which point, the outer balloon further expands).
With respect to claim 9, Rioux discloses a tubular body sized to traverse vasculature of a patient (Figs. 1, 8), an irrigation balloon 204 comprising pores 210 therethrough (Fig. 6), the irrigation balloon inflatable to comprise a first inflated shape that is circularly symmetrical about a longitudinal axis when the irrigation balloon is unconstrained (Fig, 6), an inner balloon 202 positioned within the irrigation balloon, the inner balloon inflatable to comprise a second inflated shape that is circularly symmetrical about the longitudinal axis and separated from the first inflated shape of the irrigation balloon at least in the vicinity of the pores (Figs. 6-7A), an irrigation lumen 17 in communication with the irrigation balloon and extending along the tubular body (section 0038, the at least one lumen of the shaft may provide a fluid pathway from the proximal end, which may be coupled to a fluid source i.e., irrigation pump or drip, and the interior volume of the balloon), and an inflation lumen in communication with the inner balloon and extending along the tubular body (section 0008, 0014, The inner balloon is configured to inflate into an expanded configuration in response to delivery of a first fluid from at least one lumen of the probe into the lumen of the inner balloon. the inner balloon may be configured to receive the first fluid from a first lumen of the probe and the outer balloon may be configured to receive the second fluid from a second 
Concerning claim 10, Rioux discloses a processor; and computer readable medium in communication with the processor, the computer readable medium comprising instructions thereon that when executed by the processor cause the processor to: provide a command signal to the inflator tool to cause the inflator tool to provide a first fluid at a predetermined pressure, and provide a command signal to the continuous flow pump to cause the continuous flow pump to pump a second fluid at a predetermined flow rate (section 0035, the device controller may be used for controlling the delivery of fluid to or from the deployable applicator head so as to control the expansion and collapse of the head).
Regarding claim 11, Rioux discloses the computer readable medium further comprising instructions thereon that when executed by the processor cause the processor to: receive a feedback signal from the continuous flow pump, and provide, in response to receiving the feedback signal, a command signal to the inflator tool to cause the inflator tool to decrease pressure of the first fluid (section 0035, the device controller may be used for controlling the delivery of fluid to or from the deployable applicator head so as to control the expansion and collapse of the head).

Regarding claim 14, Rioux discloses expelling irrigation fluid from the volume defined by the inner surface of the irrigation balloon and the outer surface of the inner 
With respect to claim 15, Rioux discloses deflating the inner balloon immediately after expelling irrigation fluid from the volume defined by the inner surface of the irrigation balloon and the outer surface of the inner balloon (sections 0008, 0014, 0042, 0043, 0047, The inner balloon is configured to inflate into an expanded configuration in response to delivery of a first fluid from at least one lumen of the probe into the lumen of the inner balloon. the inner balloon may be configured to receive the first fluid from a first lumen of the probe and the outer balloon may be configured to receive the second fluid from a second lumen of the probe. The applicator head further includes an outer balloon surrounding the inner balloon and configured to correspondingly expand or collapse in response to expansion or collapse of the inner balloon. The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass therethrough, or weep, from the outer balloon. A second fluid may then be delivered to the outer balloon such that the second fluid flows within the chamber between the inner and outer balloons and weeps from the outer balloon via the perforations).
Regarding claim 17, Rioux discloses decreasing the volume of the inner balloon while flowing irrigation fluid through the volume defined by the inner surface of the 
With respect to claim 18, Rioux discloses decreasing the volume of the irrigation balloon solely by decreasing the volume of the inner balloon (sections 0008, 0014, 0043, 0047, The inner balloon is configured to inflate into an expanded configuration in response to delivery of a first fluid from at least one lumen of the probe into the lumen of the inner balloon. the inner balloon may be configured to receive the first fluid from a first lumen of the probe and the outer balloon may be configured to receive the second fluid from a second lumen of the probe. The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass therethrough, or weep, from the outer balloon. A second fluid may then be delivered to the outer balloon such that the second fluid flows within the chamber between the inner and outer balloons and weeps from the outer balloon via the perforations).
Concerning claim 19, Rioux discloses traversing an irrigation balloon catheter comprising an inner balloon 202 and irrigation balloon 204 through vasculature of 
Regarding claim 20, Rioux discloses deflating the inner balloon immediately after expelling irrigation fluid from the volume defined by the inner surface of the irrigation balloon and the outer surface of the inner balloon (sections 0008, 0014, 0042, 0043, 
With respect to claim 21, Rioux discloses a tubular body 17 sized to traverse vasculature of a patient (Figs. 1, 2A, section 0037, The tissue ablation devices of the present disclosure generally include a probe including a shaft having a proximal end and a distal end, wherein the applicator head is positioned at the distal end); an irrigation balloon 204 comprising pores 210 therethrough (Fig. 6, section 0043, The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass therethrough, or weep, from the outer balloon), the irrigation balloon inflatable to comprise a first inflated shape that is circularly symmetrical about a longitudinal axis when the irrigation balloon is unconstrained (Fig. 6); an inner balloon 202 positioned within the irrigation balloon (Fig. 6), the inner balloon inflatable to comprise a second inflated shape comprising longitudinal ridges 208 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioux (US 20160317221), cited in IDS.
Regarding claim 22, Rioux discloses a tubular body sized to traverse vasculature of a patient; an irrigation balloon comprising pores therethrough (Figs. 1, 2A, section 0037, The tissue ablation devices of the present disclosure generally include a probe including a shaft having a proximal end and a distal end, wherein the applicator head is positioned at the distal end); inner balloon 202 inflatable within the irrigation balloon 204 (Fig. 6); an irrigation lumen in communication with the irrigation balloon and extending along the tubular body (Fig. 5, section 0042-0043, the applicator head includes an inner balloon coupled to a first fluid source via a first fluid line and configured to inflate into an expanded configuration in response to the delivery of fluid (e.g., saline). The outer balloon may be coupled to a second fluid source (or the first fluid source) via a second 
	However Rioux does not disclose a plurality of inner balloons inflatable within the irrigation balloon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of inner balloons inflatable within the irrigation balloon, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B) and mere duplication of parts does not constitute a patentable improvement in the art when said duplication does not result in a non-obvious change in functionality.  See MPEP § 2144.04. VI. B.
Claim Objections
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792